NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ATRINE LALENOH,                                 No.    13-73491

                Petitioner,                     Agency No. A088-089-852

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 14, 2017
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and EATON,** Judge.

      Atrine Lalenoh, a native and citizen of Indonesia, petitions for review of an

order of the Board of Immigration Appeals (BIA) denying her motion to reopen

removal proceedings. Lalenoh applied for asylum in 2006, claiming a fear of

persecution because of her Christian faith if returned to Indonesia. In September


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
2008, an Immigration Judge denied the application, finding that Lalenoh had neither

shown past persecution nor established a well-founded fear of future persecution.

The BIA dismissed Lalenoh’s appeal, and this Court denied Lalenoh’s petition for

review. See Lalenoh v. Holder, 490 Fed. App’x. 928, 929 (9th Cir. 2012).

      Lalenoh filed a motion to reopen with the BIA in July 2013, asserting that

changed country conditions in Indonesia made her return more dangerous than it

would have been in 2008. The BIA denied Lalenoh’s motion as untimely, and

Lalenoh timely petitioned for review.

      We have jurisdiction under 8 U.S.C. § 1252(a). We grant the petition for

review and remand to the BIA for reconsideration of Lalenoh’s petition in light of

our intervening opinion in Salim v. Lynch, 831 F.3d 1133 (9th Cir. 2016).

      1. A motion to reopen is untimely if not filed within ninety days of an

administrative decision, unless “based on changed circumstances arising in the

country of nationality . . . if such evidence is material and was not available and

could not have been discovered or presented at the previous hearing.” 8 C.F.R.

§ 1003.2(c)(3)(ii). The BIA concluded that Lalenoh had not demonstrated the

changed circumstances necessary to avoid the ninety-day bar. In Salim, we held that

a motion to reopen materially indistinguishable from Lalenoh’s provided

“substantial evidence” of a material change in country conditions between 2006 and

2013 in Indonesia with respect to the persecution of Christians. 831 F.3d at 1138.



                                        2
Because the BIA did not have the benefit of Salim when rendering its decision in

this case, we remand to allow the agency to address the application of Salim to

Lalenoh’s motion to reopen in in the first instance.

      2. As the government conceded at oral argument, the evidence in Lalenoh’s

motion to reopen concerning her individualized risk of persecution if returned to

Indonesia is indistinguishable from the evidence presented in Salim on that topic,

which the Salim panel found sufficient to justify granting the petition for review. See
831 F.3d at 1138–41. Accordingly, we remand for the BIA to reconsider Lalenoh’s

showing of individualized risk of persecution in light of Salim.

      GRANTED and REMANDED.




                                          3